Complainants seek the enforcement of their judgment lien against defendant Kuykendall, and in aid thereof the setting aside of conveyances by said Kuykendall to his several codefendants of separate tracts of real estate.
The bill discloses that at the time of the execution of these several conveyances complainants were existing creditors of Kuykendall, and charges that these several transactions were voluntary and without consideration. Complainants established by their proof the existence of their debt at the time, and antedating these conveyances, and it is the well-settled rule that under these circumstances the burden shifted to the grantees in said conveyances to show they paid a valuable consideration for the property, and that it was adequate, Ledbetter v. Davenport Bros., 154 Ala. 336, 45 So. 467, 129 Am. St. Rep. 62; Bailey v. Levy, 115 Ala. 565, 22 So. 449; Yeend v. Weeks, 104 Ala. 331, 16 So. 165, 53 Am. St. Rep. 50, and the recital of a consideration in the deed is the mere declaration of the grantor, and is not evidence against the creditor, Murphy v. Pipkin, 191 Ala. 111, 67 So. 675.
Defendants offered no proof, and made no effort to overcome the prima facie case thus established by complainants. There was therefore no error in the decree rendered, and it will accordingly be here affirmed.
Affirmed.
ANDERSON, C. J., and BOULDIN and FOSTER, JJ., concur.